Citation Nr: 1235811	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2012, the Board remanded the issue for further evidentiary development.

In June 2012, the Veteran submitted additional evidence in the form of lay statements.  The Veteran's representative waived initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, a VA examination report, and lay evidence.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included attempting to obtain private medical records from Dr. Lee and W.W. Cross Company.  In response, the RO sent the Veteran a March 2012 letter asking him to fill out release forms for Dr. Lee and W.W. Cross Company.  However, the Veteran responded in June 2012 that the medical records associated with these medical providers no longer existed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board also notes that in conjunction with his June 2012 statement, the Veteran submitted a letter from his sister regarding his disability.  However, the fax containing the letter did not transmit completely, and only part of the Veteran's sister's letter is legible.  In September 2012, the Board contacted the Veteran's representative and requested that the letter be resubmitted.  However, no response was ever received.  The Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the claim will be evaluated based on the evidence currently of record.     

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he had to stand behind the guns during shooting training and that he also worked in an artillery battery where he had to spend 1 to 2 weeks a month shooting 155 Howitzers.  He asserts that he was not provided any hearing protection during service.  

Service treatment records show that the Veteran was apparently in the reserves prior to his active duty service.  At a June 1961 service examination, the Veteran denied ear trouble.  Audiometric testing revealed puretone thresholds of 15 decibels at 500 Hertz (Hz) bilaterally, 20 decibels in the left ear at 1000 Hz, 10 decibels on the right, and 10 decibels at 2000, 4000, and 8000 Hz bilaterally.  It was noted on the examination report that the Veteran was given a physical profile rating of "2" for his hearing.  A rating of "1" is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the type of assignments that the inductee may be given.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A memorandum to the commanding officer concerning the Veteran's physical condition noted that the Veteran's profile was effective June 17, 1961 and that he was given a profile rating of "2" for mild hearing loss.  It was noted that the Veteran should not be given duty requiring perfect hearing.  At his August 1963 service separation examination, audiometric testing revealed a puretone threshold of 15 decibels at 4000 Hz in the left ear, and readings of 5 or 10 decibels in the remaining frequencies of 500, 1000 and 2000 Hz bilaterally, and at 4000 Hz in the right ear.  The Veteran once again denied any ear trouble or hearing loss on an accompanying report of medical history.  His profile rating for hearing was listed as "1" indicating no limitation.

In a November 1992 private audiological evaluation, it was noted that the Veteran had a longstanding history of occupational noise exposure.  Audiometric testing results indicated a mild to severe sloping sensorineural hearing loss for 2000 to 8000 Hz in each ear.  Speech discrimination scores revealed slight difficulty in understanding speech presented at the most comfortable level.  The audiologist concluded that the Veteran had bilateral sensorineural hearing loss and was a good candidate for amplification.  

On VA examination in May 2009, the Veteran reported significant hearing loss.  He complained that he could not talk over the telephone because he had trouble hearing certain voices, had trouble hearing the television, and was always asking people to repeat themselves.  He stated that his hearing loss had caused him to withdraw and that he had to drop out of graduate school in the mid-1960s due to his inability to hear his professors.  The examiner noted the Veteran's reported military noise exposure of working as a safety officer and being positioned directly behind the guns.  The Veteran also worked in an artillery battery frequently shooting 155 Howitzers.  The examiner additionally noted occupational and recreational noise exposure in the form of working as a maintenance superintendent for 2 years and performing woodworking with a chainsaw for 12 years.  However, the Veteran maintained that he always used hearing protection when engaged in these activities.  The Veteran indicated that he first noticed his hearing loss a few years after separation from service in the mid-1960s when he was in graduate school.    

Upon audiometric testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  She reviewed the entire claims file and noted that the audiometric records in the claims file showed that the Veteran entered service with normal hearing in both ears and separated from service with normal hearing in both ears.  She cited the medical literature which indicated that previously noise-exposed ears were not more sensitive to future noise exposure and that hearing loss due to noise exposure did not progress in excess of what would be expected from the addition of age-related threshold shifts once the noise exposure is discontinued.  The examiner therefore concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.  

The Veteran submitted a June 2012 lay statement from his sister in support of his claim.  The Veteran's sister stated that she was a retired registered nurse.  She indicated that she had worked in occupational health nursing for 20 years during which she performed hearing tests.  She reported that the Veteran would ask for something to be repeated if there were background noises.  She also maintained that she had to be close to the Veteran in order for him to hear everything she said.  The Veteran's sister additionally reported that the Veteran could not hear the birds singing like he could in the past and that he continued to have difficulty hearing over the telephone.      

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  A hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown in service or for many years thereafter.  In this regard, post-service private treatment records reflect that the Veteran was not assessed with bilateral hearing loss until November 1992 (about 29 years after his service discharge).  The May 2009 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a rationale for the opinion that the Veteran's current hearing loss was not due to military noise exposure.  As such, this opinion is entitled to great probative weight.  

While the Board notes that the Veteran's sister, as a registered nurse, is competent to provide an opinion on medical matters, the statement does not provided the results of actual hearing tests conducted contemporaneous with service.  The Board finds the audiometric testing conducted at the time of the Veteran's separation examination is more probative of the actual level of hearing loss existing at that time.  Likewise, the VA examiner specifically considered those results, as well as all of the evidence of record, including the Veteran's reported history of in-service noise exposure, difficulty hearing professors in school shortly following service, and his post-service noise exposure.  The examiner provided adequate rationale for the conclusion that the current hearing loss disability is not related to service, and cited to medical research that indicates noise induced hearing loss is not progressive once the exposure to noise is discontinued.  Accordingly, the Board finds the opinion of the VA examiner to be of significantly greater probative weight than the assertions of the Veteran's sister.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran contends that he has bilateral hearing loss related to his noise exposure in service, the Veteran is not shown to have any medical training and 
his opinion on this point is not competent medical evidence.  In this regard, audiological disorders such as sensorineural hearing loss require objective testing to diagnose, and can have many causes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative medical opinion addressing the relationship between the Veteran's current hearing loss and service is against the claim.

As a final matter, the Board acknowledges that the Veteran was given a profile for mild hearing loss prior to his entrance on active duty.  However, the audiometric findings at that time revealed hearing within normal limits for VA purposes, and the VA examiner confirmed that such audiometric findings reflected normal hearing.  To the extent the profile suggests the Veteran had hearing loss that was noted on entrance, the Board finds such conclusion would not change the outcome of case.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between such disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Here, the VA examiner has explained why audiometric findings at separation result in a conclusion that current hearing loss disability is not related to service.  Thus, regardless of whether the Veteran may have had some hearing loss prior to service, in the absence of a link between the current hearing loss disability and the findings in service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In sum, the Board finds that the most probative evidence indicates that hearing loss disability was not shown in service or for many years thereafter, and that the current hearing loss disability is not related to service.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


